                      Case 1:18-cv-06378-ER Document 36 Filed 09/30/19 Page 1 of 2




  Connell Foley LLP                                                                                   Patricia A. Lee
  888 Seventh Avenue                                                                                           Partner
  9th Floor                                                                                  Direct Dial 973.840.2444
  New York, NY 10106
                                                                                             PLee@connellfoley.com
  P 212.307.3700 F 212.262.0050




                                                    September 27, 2019
                                                                                                X
            VIA ELECTRONIC FILING
            Honorable Edgardo Ramos, U.S.D.J.
            United States District Court
            Southern District of New York
            Thurgood Marshall
            United States Courthouse                                                 September 30, 2019
            40 Foley Square
            New York, NY 10007

                   Re:       Frankel, M.D. et al v. U.S. Healthcare, Inc. d/b/a Aetna U.S. Healthcare, Inc.
                             d/b/a Aetna Health, Inc. et al.
                             Civil Action No: 1:18-cv-06378-ER-BCM
                             First Request for Extension of Time to Respond to Complaint-With Consent

            Dear Judge Ramos:

                  This firm represents Defendant Aetna Life Insurance Company, appearing on behalf of
            improperly pled U.S. Healthcare, Inc. d/b/a Aetna US Healthcare, Inc. d/b/a Aetna Health, Inc.
            and Aetna, Inc. d/b/a Aetna (collectively, “Aetna”) in the above referenced matter.

                   On September 17, 2019, the Court issued a ruling on Aetna’s Motion to Dismiss and, per
            the Federal Rules of Civil Procedure, Aetna is currently required to respond to the Amended
            Complaint on or before October 1, 2019. Aetna herein respectfully seeks to extend this
            deadline until October 15, 2019. In support of this application, Aetna states:

                         •   Plaintiffs’ counsel has consented to this extension request;

                         •   This is Aetna’s first request with respect to the deadline to respond to the
                             Amended Complaint following the issuance of the Court’s ruling on the Motion to
                             Dismiss;

                         •   This extension request is made in advance of Aetna’s deadline to respond;

                         •   There are no other deadlines affected by this extension.

                         •   No party will be prejudiced by this extension of time to October 15, 2019.




5185151-1
              Case 1:18-cv-06378-ER Document 36 Filed 09/30/19 Page 2 of 2
Hon. Edgardo Ramos, U.S.D.J.
September 27, 2019
Page 2


       A stipulation and proposed Order is submitted herewith. Thank you for your
consideration of this matter.

                                              Respectfully yours,

                                              CONNELL FOLEY LLP

                                              s/ Patricia A. Lee

                                              Patricia A. Lee

cc:         All Counsel of Record (via ECF)




                  September 30, 2019




5185151-1
